Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are Allowed. 

Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,
Regarding Claim 1,
A computer-implemented method of machine-learning, the method comprising: obtaining a dataset including 3D modeled objects which each represent a respective mechanical part, the dataset having one or more sub-datasets, each sub-dataset comprising 3D modeled objects of the dataset and forming at least a part of the dataset; and for each respective sub-dataset: determining a base template, the base template being a 3D modeled object which represents a centroid of the 3D modeled objects of the sub-dataset and which represents a 3D mean geometrical shape of the 3D shapes of the 3D modeled objects of the sub-dataset according to a distance between 3D shapes, and learning a neural network configured for inference of deformations of the base template each into a respective 3D modeled object, the learning including a training based on the sub- dataset.


Regarding Claim 10,
A computer-implemented method of applying a neural network learnable according to a method of machine-learning, the method of machine- learning comprising: obtaining a dataset including 3D modeled objects which each represent a respective mechanical part, the dataset having one or more sub-datasets, each sub-dataset comprising 3D modeled objects of the dataset and forming at least a part of the dataset; and for each respective sub-dataset: determining a base template, the base template being a 3D modeled object which represents a centroid of the 3D modeled objects of the sub-dataset and which represents a 3D mean geometrical shape of the 3D shapes of the 3D modeled objects of the sub-dataset according to a distance between 3D shapes, and learning a neural network configured for inference of deformations of the base template each into a respective 3D modeled object, the learning including a training based on the sub- dataset.

 Regarding Claim 15,
A device comprising: a processor; and a non-transitory data storage medium having recorded thereon a computer program comprising instructions for machine-learning that when executed by the processor causes the processor to 5Application No. 16/727,035 Reply to Office Action of January 21, 2022 obtain a dataset including 3D modeled objects which each represent a respective mechanical part, the dataset having one or more sub-datasets, each sub-dataset comprising 3D modeled objects of the dataset and forming at least a part of the dataset, and for each respective sub-dataset: determine a base template, the base template being a 3D modeled object which represents a centroid of the 3D modeled objects of the sub-dataset and which represents a 3D mean geometrical shape of the 3D shapes of the 3D modeled objects of the sub-dataset according to a distance between 3D shapes, and learn a neural network configured for inference of deformations of the base template each into a respective 3D modeled object, the learning including a training based on the sub- dataset.

Regarding Claim 1 : Claim 1 is  rejected over prior art COFFMAN et al.  (USPUB 20180120813) in view of Xinchen Yin (NPL Doc: “Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision," 13th August 2017, 30th Conference on Neural Information Processing Systems (NIPS 2016), Barcelona, Spain,Pages 1-10) teaches   A computer-implemented method of machine-learning, the method comprising: obtaining a dataset including 3D modeled objects which each represent a respective mechanical part, the dataset having one or more sub-datasets, each sub-dataset comprising 3D modeled objects of the dataset and forming at least a part of the dataset; and for each respective sub-dataset:… the learning including a training based on the sub- dataset.  respectively (detailed rejection of the claim mentioned within Office Action dated 01/21/2022)  and  also Examiner considers the remarks/ argument  and amendment presented by the Applicant  on 4/21/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 1  " determining a base template, the base template being a 3D modeled object which represents a centroid of the 3D modeled objects of the sub-dataset and which represents a 3D mean geometrical shape of the 3D shapes of the 3D modeled objects of the sub-dataset according to a distance between 3D shapes, and learning a neural network configured for inference of deformations of the base template each into a respective 3D modeled object,…” Respectively.

Regarding Claim 10 : Claim 10 is  rejected over prior art COFFMAN et al.  (USPUB 20180120813) in view of Xinchen Yin (NPL Doc: “Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision," 13th August 2017, 30th Conference on Neural Information Processing Systems (NIPS 2016), Barcelona, Spain,Pages 1-10) teaches  A computer-implemented method of applying a neural network learnable according to a method of machine-learning, the method of machine- learning comprising: obtaining a dataset including 3D modeled objects which each represent a respective mechanical part, the dataset having one or more sub-datasets, each sub-dataset comprising 3D modeled objects of the dataset and forming at least a part of the dataset; and for each respective sub-dataset: … the learning including a training based on the sub- dataset. respectively (detailed rejection of the claim mentioned within Office Action dated 01/21/2022)  and  also Examiner considers the remarks/ argument  and amendment presented by the Applicant  on 4/21/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 10  " determining a base template, the base template being a 3D modeled object which represents a centroid of the 3D modeled objects of the sub-dataset and which represents a 3D mean geometrical shape of the 3D shapes of the 3D modeled objects of the sub-dataset according to a distance between 3D shapes, and learning a neural network configured for inference of deformations of the base template each into a respective 3D modeled object,,…” Respectively.

Regarding Claim 15 : Claim 15 is  rejected over prior art COFFMAN et al.  (USPUB 20180120813) in view of Xinchen Yin (NPL Doc: “Perspective Transformer Nets: Learning Single-View 3D Object Reconstruction without 3D Supervision," 13th August 2017, 30th Conference on Neural Information Processing Systems (NIPS 2016), Barcelona, Spain,Pages 1-10) teaches  A device comprising: a processor; and a non-transitory data storage medium having recorded thereon a computer program comprising instructions for machine-learning that when executed by the processor causes the processor to 5Application No. 16/727,035 Reply to Office Action of January 21, 2022 obtain a dataset including 3D modeled objects which each represent a respective mechanical part, the dataset having one or more sub-datasets, each sub-dataset comprising 3D modeled objects of the dataset and forming at least a part of the dataset, and for each respective sub-dataset:… the learning including a training based on the sub- dataset.  respectively (detailed rejection of the claim mentioned within Office Action dated 01/21/2022)  and  also Examiner considers the remarks/ argument  and amendment presented by the Applicant  on 4/21/2022 regarding the limitation considered below persuasive, therefore the prior art of record does not teach the limitations  within claim 15  " determine a base template, the base template being a 3D modeled object which represents a centroid of the 3D modeled objects of the sub-dataset and which represents a 3D mean geometrical shape of the 3D shapes of the 3D modeled objects of the sub-dataset according to a distance between 3D shapes, and learn a neural network configured for inference of deformations of the base template each into a respective 3D modeled object,…” Respectively.

2.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion

4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637